This cause is before us on a general appeal perfected by defendant-appellant from an interlocutory order made by the court below denying his application for security for costs. Appellee has interposed a motion to dismiss the appeal on the ground that the order complained of was made by the circuit court in a term case and that only by exceptions or a writ of error may appellant bring the cause to this court for review.
It is well-settled in this jurisdiction that exceptions or writ of error and not a general appeal is the proper method to review term cases. (Widemann v. Lonoaea, 4 Haw. 50; Estate ofBrenig, 7 Haw. 640; In Re Estate of Akahi, 9 Haw. 610; In ReEstate of Walters, 10 Haw. 25; Rep. Haw. v. Kapea, 11 Haw. 293;  Western Nat. Bank v. Peacock, 18 Haw. 161; Waldeyer v.Wailuku Sugar Co., 19 Haw. 244; Re Goo Wan Hoy, 24 Haw. 71;Marumi v. Bonnell, 29 Haw. 545.) The record is not as clear or explicit as it should be but we have before us a statement *Page 907 
of the trial judge to the effect that he acted on the motion under the authority granted by section 3644, R.L.H. 1935. This statute (paragraph 10) confers jurisdiction upon circuit judges at chambers "to require either the plaintiff or defendant, upon the application of the opposite party, to give security for costs in any civil cause, upon such terms and conditions as the judge shall deem just." A general appeal is one of the methods provided by statute through the medium of which decisions, judgments, orders or decrees of circuit judges at chambers may be brought to this court for review. (See section 3501, R.L.H. 1935.)
Concluding as we do that the order appealed from was made by the circuit judge at chambers, the motion to dismiss is denied.